IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TAMEIKA OLIPHANT,                           : No. 386 EAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
MINHV V. THAI AND KHEIM L. THAI,            :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2021, the Petition for Allowance of Appeal is

DENIED.